     6:20-cv-00384-RAW-SPS Document 4 Filed in ED/OK on 03/02/21 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

EZEKIEL DAVIS,                                  )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )          No. CIV 20-384-RAW-SPS
                                                )
KEVIN STITT, et al.,                            )
                                                )
                      Defendants.               )

            ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS

        Plaintiff Ezekiel Davis, a pro se state prisoner who is incarcerated at Davis

Correctional Facility (DCF) in Holdenville, Oklahoma, brought this action pursuant to 42

U.S.C. § 1983.1 (Dkt. 1). He has filed a motion for leave to proceed in forma pauperis and

supporting documentation in conformance with 28 U.S.C. § 1915(a). (Dkt. 2). A review of

his litigation history, however, indicates he has accumulated at least three prior civil rights

actions that count as “prior occasions” or “strikes,” pursuant to 28 U.S.C. § 1915(g):

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil
        action or proceeding under this section if the prisoner has, on 3 or more prior
        occasions, while incarcerated or detained in any facility, brought an action or
        appeal in a court of the United States that was dismissed on the grounds that
        it is frivolous, malicious, or fails to state a claim upon which relief may be
        granted, unless the prisoner is under imminent danger of serious physical
        injury.

28 U.S.C. § 1915(g).

        In Davis v. GEO Group Corr., 696 F. App’x 851, 853 (10th Cir. 2017), and Davis v.


        1
        Plaintiff alleges he was transferred to DCF from Oklahoma State Penitentiary (OSP) on
October 2, 2020. (Dkt. 1 at 15).
  6:20-cv-00384-RAW-SPS Document 4 Filed in ED/OK on 03/02/21 Page 2 of 5




Martin, No. 17-6060, slip op. at 2 (10th Cir. Mar. 15, 2017) (unpublished), the Tenth Circuit

Court of Appeals found that Plaintiff had filed three or more civil actions or appeals while

incarcerated: (1) Davis v. Moles, No. 02-CV-110-trb-PJC (N.D. Okla. Feb. 8, 2002)

(dismissed for failure to state a claim); (2) Davis v. Jones, No. 04-CV-819-HE (W.D. Okla.

Aug. 24, 2004) (dismissed without prejudice for failure to state a claim); and (3) Davis v.

Ward, No. 05-CV-558-HE (W.D. Okla. May 11, 2006) (dismissed for failure to exhaust

administrative remedies, which at the time constituted a failure to state a claim).

       Plaintiff admits in his complaint that he has three “strikes” but argues he is in

imminent danger of serious physical injury:

       I have been assessed “three strike” [sic], however due to my spinal condition
       and the continuing violation in receiving adequate medical care in a timely
       manner once diagnosed Nov. 2016. I am under imminent danger of serious
       physical injury and due to my risk of exposure to a deadly infectious disease
       that I can only get from prison employees bringing it into the facility. . . .

       Plaintiff has once been grant [sic] IFP, he asserts that he is in imminent danger
       of serious physical injury, 28 U.S.C. § 1915(g). There are OSP employees that
       have come to work and infected several inmates, some OSP employees are
       immune after having been exposed to COVID-19, but can still infect others are
       still allowed to work at the facility.

       This shows deliberate indifferences [sic] to my health and safety and shows a
       subjective state of mind of prison officials which is exhibiting cruel and
       unusual punish [sic] and a willingness to inflict unnecessary and wanton pain
       and suffering upon me, in violation of my Eighth Amendment.

(Dkt. 1 at 20-21).

       “[A] prisoner qualifies for the exception if he makes specific, credible allegations of

imminent danger of serious physical harm.” Boles v. Colo. Dep’t of Corr., 794 F. App’x 767,


                                              2
   6:20-cv-00384-RAW-SPS Document 4 Filed in ED/OK on 03/02/21 Page 3 of 5




770 (10th Cir. 2019) (quoting Dopp v. Larimer, 731 F. App’x 748, 751 (10th Cir. 2018))

(internal quotation marks omitted). Further, “an inmate seeking the imminent danger

exception must show ‘a nexus between the imminent danger [he] alleges . . . and the legal

claims asserted.’” Lomax v. Ortiz-Marquez, 754 F. App’x 756, 759 (10th Cir. 2018) (quoting

Pads v. Morgenthau, 554 F.3d 293, 297 (2d Cir. 2009)).

          In Claim One of the complaint, Plaintiff alleges that while incarcerated at OSP,

several employees had COVID-19 and could have infected others at the facility. He also

claims the OSP employees who came to work while infected with COVID-19 exposed him

to the risk of contracting an infectious disease. He further contends that at the age of 51 with

degenerative disk disease, he is at greater risk of being infected with COVID-19. (Dkt. 1 at

9, 11).

          In Claim Four, Plaintiff alleges the DCF staff have come to work infected with

COVID-19, and the areas of the facility where inmates are housed do not have outside air

circulating in the cells. Instead, all the air is recycled, allegedly placing him at greater risk

of infection. (Dkt. 1 at 15).

          Also in Claim Four, Plaintiff alleges that on September 25, 2020, he received an MRI

at the University of Oklahoma Medical Center for his diagnosed “lumbar and cervical

degenerative disk disease with probable spinal stenosis and radiculopathy.” While

incarcerated at OSP, Dr. Fabian told Plaintiff that the MRI was being performed to update

Plaintiff’s medical tests, and she would refer him to a neurologist. Upon his transfer to DCF

on October 2, 2020, he submitted a Sick Call Request, asking for a copy of the radiologist’s
                                               3
  6:20-cv-00384-RAW-SPS Document 4 Filed in ED/OK on 03/02/21 Page 4 of 5




report for his most recent MRI and wanting to know whether he would see a neurologist.

The request, however, was not returned to him. He wants to know whether the MRI shows

deterioration in his condition, because his symptoms have increased. Although Plaintiff has

told the defendants that his pain medication hurts his stomach, he was advised that other

types of pain medication are not provided. (Dkt. 1 at 15, 18).

       The Court notes that Plaintiff was not incarcerated at OSP when he commenced this

lawsuit, therefore, the conditions at OSP no longer affected him at the time of filing. He thus

was not “under imminent danger of serious physical injury” from the OSP conditions. To

the extent Plaintiff is asserting he is in imminent danger of serious physical injury from

potential COVID-19 exposure at DCF, the Court finds his conclusory allegations do not

present specific, credible allegations of imminent danger of serious physical harm.

       Regarding Plaintiff’s diagnosis of “lumbar and cervical degenerative disk disease with

probable spinal stenosis and radiculopathy,” Plaintiff previously raised his condition in Davis

v. Crow, No. CIV 20-090-RAW-SPS (E.D. Okla. Sept. 2, 2020), as a reason to escape the

three-strike rule. The Court found Plaintiff had raised this medical condition as far back as

2017 in Davis v. CoreCivic, No. CIV 17-293-JFH-SPS (E.D. Okla. July 31, 2017):

       In his original complaint in No. CIV 17-293-JFH-SPS, Plaintiff alleged he was
       diagnosed with “degenerative disk disease with probable spinal stenosis and
       radiculpathy (Lubar and cerival) [sic]” while incarcerated at Lawton
       Correctional Facility prior to May 30, 2017 (Dkt. 1 at 7). In his June 7, 2019,
       motion for a temporary restraining order in No. CIV 17-293-JFH-SPS, he
       again complained that he had not received adequate medical care by a qualified
       physician at OSP for his diagnosed “lumbar and cervical degenerative disc
       disease with probable spinal stenosis with radiculopathy” (Dkt. 220 at 1). The
       Court, therefore, concludes that Plaintiff’s medical problem is an ongoing
                                              4
    6:20-cv-00384-RAW-SPS Document 4 Filed in ED/OK on 03/02/21 Page 5 of 5




       condition that does not place him “under imminent danger of serious physical
       injury” under to 28 U.S.C. § 1915(g).

Davis, No. CIV 20-090-RAW-SPS, slip op. at 3 (Sept. 2, 2020) (footnote omitted) (Dkt. 9).

       Here, the Court finds Plaintiff’s claim about his medical condition still does not

demonstrate that he is in imminent danger of serious physical injury, even though he claims

without any specific information, that it somehow has worsened. The Court further finds

Plaintiff’s argument that he is “under imminent danger of suffering serious physical injury”

because he has been denied medical care by a qualified physician is unpersuasive.

       Because Plaintiff does not qualify for the exception in § 1915(g), the Court finds he

may not be granted in forma pauperis status in this action. He, therefore, must pay the

required fees for a civil rights action, which are $350.00 for the filing fee and $52.00 for

the administrative fee. 28 U.S.C. § 1914(a); District Court Fee Schedule.

       ACCORDINGLY, Plaintiff’s motion for leave to proceed in forma pauperis (Dkt.

2) is DENIED. Plaintiff is directed to forward $402.00 for the filing and administrative fees

to the Court Clerk within twenty (20) days. The agency having custody of Plaintiff is ordered

to release funds from Plaintiff’s accounts, including Plaintiff’s trust account, for payment of

the fees. Failure to comply with this Order will result in dismissal of this action without

further notice.

       IT IS SO ORDERED this 2nd day of March 2021.

.




                                              5
